DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1, claims 1-5 in the reply filed on 06/13/2022 is acknowledged.  The traversal is on the ground(s) that the search for the subject matter of any one species would encompass a search for the subject matter.  This is not found persuasive because species 1 pertains to a heat recovery system that has multiple heat treatment devices in fluid communication with each other and a heat exchanger where the timing of heat recovery is not equal to each other, Species 2 pertains to a heat recovery system with a single heat treatment device with a multiwalled pipe, Species 3 pertains to a heat recovery system with a single heat treatment device with a modified multiwalled pipe.  The species have mutually exclusive limitations and are not obvious variants thus the requirement for a single species is proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 6-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species 2 and species 3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/13/2022.
may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Power generation unit” or “binary power generation unit” in claims 1-5; wherein “unit” is a nonce term;  Modified by function, “configured to generate electric power”; “unit” is not modified by sufficient structure for performing claimed function;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specification Paragraph [0005] describes the power generation unit as generating electric power using a heating medium and the cooling medium.  No specific structure is described as to what “power generation unit” or “binary power generation unit” actually entails. See 112(b) and 112(a) rejection below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “Power generation unit” and “binary power generation unit” is only described in the specification in relation to its function, with no corresponding structure. Paragraph [0005] describing prior art Fig. 8, states power is generated from “using the heat of the heating medium 98, and the cooling liquid is cooled”, no further corresponding structure.  Paragraph [0030] states that electric power is generated from waste heat treatment devices with no corresponding structure. Paragraph [0044] describes the power generation unit’s ability to generate electric power using thermal energy from the heating medium 19 with no further corresponding structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 8 recites “one of the heat source portions”.  It is unclear if “the heat source portions” are the same as “the plurality of heat source portions”.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “a plurality of heat source portions, comprising a one of the heat source portions and another of the heat source portions, configured to raise a temperature of the first fluid using heat obtained by treating an object”.
Claim 4 line 8 recites ““the heat source portions”.  It is unclear if “the heat source portions” are the same as “the plurality of heat source portions”.  Since the metes and bounds cannot be ascertained the claim is indefinite.  For examination purposes the limitation will be interpreted as “a plurality of heat source portions, comprising a one of the heat source portions and another of the heat source portions, configured to raise a temperature of the first fluid using heat obtained by treating an object”.
Regarding claims 1-5, claim limitations “power generation unit” and “binary power generation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim is absent of any structure that performs the function of the claim, the specification lacks sufficient structure for performing the function of the claim, and the drawings has power generation unit 14 depicted as a box with no specific structure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For examination purposes, “power generation unit” and “binary power generation unit” have been interpreted as “thermoelectric generator”.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are rejected as being dependent on indefinite independent claims 1 and 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Chung (KR 20070088987, refer to attached translation with line numbers).
Regarding claim 1, Chung teaches a heat recovery system (Fig. 3, pg. 1 line 17-21, Fig. 2 is a heat treatment machine with a heat recovery tube, Fig. 3 is an embodiment as applied to Fig. 2) comprising:
a plurality of heat source portions configured to raise a temperature of a first fluid using heat obtained by treating an object  (Fig. 3, inner chamber 20, pg. 2 line 10-12, the inner chamber recovers heat discharged during cooling process of a metal/non-metal, pg. 1 line 54-55 and pg. 2 Line 10-12, the waste heat in the form of air flows through heat recovery pipes 100, Fig. 3 is an embodiment of Fig. 2 with an thermoelectric system, Fig. 2 is an embodiment of Fig. 1 where the heat recovery pipe 100 is connected to another heat treatment apparatus); 
a heat exchanger (Annotated Fig. 3, heat exchanger) connected to the plurality of heat source portions  via a primary flow path portion through which the first fluid flows (Annotated Fig. 3 flow path, primary flow path,  the heat exchanger is connected via a heat recovery pipe 100 which connects a plurality of heat sources 20), and configured to perform heat exchange between the first fluid and a second fluid (Annotated Fig. 3, heat exchanger, exchanges waste heat from heat recovery pipe 100 and cooling fluid); 

    PNG
    media_image1.png
    1061
    679
    media_image1.png
    Greyscale

Annotated Figure 3

    PNG
    media_image2.png
    692
    1340
    media_image2.png
    Greyscale

Annotated Fig. 3 flow path
a valve mechanism provided in the primary flow path portion and configured to select a flow path that connects the heat exchanger and the heat source portions (Annotated Fig. 3, valve mechanism is provided on heat recovery pipe 100, pg. 2 line 18-19, the cooling process may occur in parallel or separately thus the valves are configured to select flow paths depending on how the cooling process occurs) ; and 
a power generation unit (Fig. 3, thermoelectric system 200[thermoelectric semiconductor, inverter], pg. 2 line 24-32, the power generation device converts thermal energy to electricity through a thermoelectric semiconductor and the inverter converts the DC current to AC current) connected to the heat exchanger via a secondary flow path portion through which the second fluid flows (Annotated Fig. 3, the thermoelectric system is connected to the heat exchanger through the secondary path which has a second fluid [cooling fluid] flowing through), and configured to generate electric power using the second fluid as an input (pg. 2 line 24-25, the thermoelectric system generates electricity converting the thermal energy from heat recovery pipe 100 into electric energy), wherein timing of a temperature rise of the first fluid in one of the heat source portions is different from timing of a temperature rise of the first fluid in another of the heat source portions, and the valve mechanism operates in accordance with the timing of the temperature rise of the first fluid in each of the plurality of heat source portions (The italicized claim language in regards to the timing of the cooling process within the heat source portions, and how the mass flow rate is controlled to accommodate the difference in timing through the use of valves are a statements of intended use that does not further limit the claimed invention. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].
Regarding claim 2, Chung teaches wherein the primary flow path portion (Annotated Fig. 3 flow path,  primary flow path) includes a main flow path (Annotated Fig. 3, main flow path) that connects the heat source portions and the heat exchanger (Annotated Fig. 3 flow path, main flow path is connected to inner chambers 20 and thermoelectric system 200 which includes the heat exchanger), and a coupling flow path (Annotated Fig. 3 flow path, coupling flow path) that connects the heat source portions to each other to enable movement of the first fluid between the heat source portions (Annotated Fig. 3 flow path, the coupling flow path connects the two inner chambers 20 together, pg. 2 line 10-14, the heat recovery pipe is connected to both heat treatment apparatus A and A’ so recovered heat from one heat treatment apparatus can be injected into the other); and
The valve mechanism includes a valve configured to switch the flow path such that, in a case where the temperature of the first fluid in the one heat portion is raised, the first fluid flows to the other heat source portion through the coupling flow path and the first fluid flows to the heat exchanger by way of the other heat source portion (Annotated Fig. 3 flow path, the coupling flow path connects the two inner chambers 20 together, pg. 2 line 10-14, the heat recovery pipe is connected to both heat treatment apparatus A and A’ so recovered heat from one heat treatment apparatus can be injected into the other, once the first fluid with thermal energy from heat treatment apparatus A enters heat treatment apparatus A’, the first fluid can leave from heat treat apparatus A’ to the heat exchanger in the thermoelectric system 200).
Regarding claim 3, Chung teaches wherein the power generation unit is a binary power generation unit (Fig. 3, thermoelectric system 200[thermoelectric semiconductor, inverter], pg. 2 line 24-32, the power generation device converts thermal energy to electricity through a thermoelectric semiconductor and the inverter converts the DC current to AC current).
Regarding claim 4, Chung teaches a heat recovery system (Fig. 3, pg. 1 line 17-21, Fig. 2 is a heat treatment machine with a heat recovery tube, Fig. 3 is an embodiment as applied to Fig. 2) comprising:
a plurality of heat source portions configured to raise a temperature of a first fluid using heat obtained by treating an object (Fig. 3, inner chamber 20, pg. 2 line 10-12, the inner chamber recovers heat discharged during cooling process of a metal/non-metal, pg. 1 line 54-55 and pg. 2 Line 10-12, the waste heat in the form of air flows through heat recovery pipes 100, Fig. 3 is an embodiment of Fig. 2 with an thermoelectric system, Fig. 2 is an embodiment of Fig. 1 where the heat recovery pipe 100 is connected to another heat treatment apparatus); 
a heat exchanger (Annotated Fig. 3, heat exchanger) connected to the plurality of heat source portions via a primary flow path portion through which the first fluid flows (Annotated Fig. 3 flow path, primary flow path,  the heat exchanger is connected via a heat recovery pipe 100 which connects a plurality of heat sources 20), and configured to perform heat exchange between the first fluid and a second fluid (Annotated Fig. 3, heat exchanger, exchanges waste heat from heat recovery pipe 100 and cooling fluid); 
a valve mechanism provided in the primary flow path portion and configured to select a flow path that connects the heat exchanger and the heat source portions (Annotated Fig. 3, valve mechanism is provided on heat recovery pipe 100, pg. 2 line 18-19, the cooling process may occur in parallel or separately thus the valves are configured to select flow paths depending on how the cooling process occurs); and 
a power generation unit (Fig. 3, thermoelectric system 200[thermoelectric semiconductor, inverter], pg. 2 line 24-32, the power generation device converts thermal energy to electricity through a thermoelectric semiconductor and the inverter converts the DC current to AC current) connected to the heat exchanger via a secondary flow path portion through which the second fluid flows (Annotated Fig. 3, the thermoelectric system is connected to the heat exchanger through the secondary path which has a second fluid [cooling fluid] flowing through), and configured to generate electric power using the second fluid as an input (pg. 2 line 24-25, the thermoelectric system generates electricity converting the thermal energy from heat recovery pipe 100 into electric energy), wherein: 
the primary flow path (Annotated Fig. 3 flow path,  primary flow path) portion includes a main flow path (Annotated Fig. 3, main flow path) that connects the heat source portions and the heat exchanger (Annotated Fig. 3 flow path, main flow path is connected to inner chambers 20 and thermoelectric system 200 which includes the heat exchanger), and a coupling flow path (Annotated Fig. 3 flow path, coupling flow path) that connects the heat source portions to each other to enable movement of the first fluid between the heat source portions (Annotated Fig. 3 flow path, the coupling flow path connects the two inner chambers 20 together, pg. 2 line 10-14, the heat recovery pipe is connected to both heat treatment apparatus A and A’ so recovered heat from one heat treatment apparatus can be injected into the other); and 
the valve mechanism includes a valve configured to switch the flow path such that, in a case where the temperature of the first fluid in one of the heat source portions is raised, the first fluid flows to another of the heat source portions through the coupling flow path and the first fluid flows to the heat exchanger by way of the other heat source portion (Annotated Fig. 3 flow path, the coupling flow path connects the two inner chambers 20 together, pg. 2 line 10-14, the heat recovery pipe is connected to both heat treatment apparatus A and A’ so recovered heat from one heat treatment apparatus can be injected into the other, once the first fluid with thermal energy from heat treatment apparatus A enters heat treatment apparatus A’, the first fluid can leave from heat treat apparatus A’ to the heat exchanger in the thermoelectric system 200).
Regarding claim 5, Chung teaches wherein the power generation unit is a binary power generation unit (Fig. 3, thermoelectric system 200[thermoelectric semiconductor, inverter], pg. 2 line 24-32, the power generation device converts thermal energy to electricity through a thermoelectric semiconductor and the inverter converts the DC current to AC current).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763